Citation Nr: 0710729	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the veteran's income is excessive for Department of 
Veterans Affairs (VA) improved pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from August 1988 to 
August 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 administrative decision by 
the VA Waco, Texas Regional Office (RO), which denied the 
veteran entitlement to an improved disability pension due to 
his receipt of excessive income for purposes of that benefit, 
retroactively effective from May 1, 2001.  The veteran had 
been in receipt of that benefit since June 1999.  

In November 2006, the veteran and his father provided 
testimony before the undersigned Veterans Law Judge at a 
Travel Board hearing at the RO.  A transcript of that hearing 
is in the claims folder.


FINDING OF FACT

The veteran's countable income exceeds the applicable maximum 
annual pension rate (MAPR) for the time period in question.


CONCLUSION OF LAW

The veteran's countable income is excessive for receipt of 
improved pension benefits.  38 U.S.C.A. §§ 501, 1521, 1522 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.3, 3.23, 3.271, 
3.272 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. It also includes new 
notification provisions.

In this case, the veteran has been notified of the reasons 
for the denial of his claim, and has been given notice of the 
laws and regulations governing the claim.  In addition he had 
the opportunity to present testimony before the Board.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the veteran.

In any event, as will be explained below, the claim for 
pension benefits lacks legal merit.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law].  VCAA notice is therefore not 
required for reasons stated in the paragraph immediately 
following.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the 
United States Court of Appeals for Veterans Claims held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA General Counsel has 
held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See VAOGCPREC 5-2004.  See also Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 
"because the law as mandated by statute and not the evidence 
is dispositive of the claim"].

Pension-Pertinent Law and Regulations

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable to a veteran of a 
period of war who is permanently and totally disabled from a 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  Martin v. Brown, 7 Vet. App. 
196, 198 (1994).  Basic entitlement to such pension exists 
if, among other things, the veteran's income is not in excess 
of the maximum annual pension rate (MAPR) specified in 38 
C.F.R. § 3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  38 
C.F.R. §§ 3.21, 3.23.

Basic entitlement exists if, among other factors, a veteran's 
income is not in excess of the applicable MAPR specified in 
38 C.F.R. § 3.23, as changed periodically and reported in the 
Federal Register.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2006).  The maximum rates for improved pension 
shall be reduced by the amount of the countable annual income 
of the veteran.  38 C.F.R. § 3.23(b).

38 U.S.C.A. § 1522(a) provides, in pertinent part, that VA 
shall deny or discontinue the payment of a veteran's pension 
based upon consideration of the annual income of the veteran, 
the veteran's spouse, and the children.  38 C.F.R. § 3.274.

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social 
Security Administration income is not specifically excluded 
under 38 C.F.R. § 3.272, nor is the income from a legal 
settlement.  Such incomes are therefore included as countable 
income.  Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. § 
3.272(g)(1)(iii).  Compensation collected because of personal 
injury or death will be considered income as received.  
However, medical, legal or other expenses incident to the 
collection or recovery of the amount of the award or 
settlement may be deducted.  The criteria in 38 C.F.R. 
§ 3.272 (g) apply as to all medical expenditures after the 
award or settlement.  38 C.F.R. § 271 (g).  

Effective December 1, 2000, the MAPR for a veteran with aid 
and attendance benefits, with one dependent was $18,405.  See 
38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B, 
(http://www.vba.va.gov/bln/21/Rates/pen0100.htm).

The MAPR as of December 1, 2001 for a veteran with aid and 
attendance benefits, with one dependent was $18,902.  See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B 
(http://www.vba.va.gov/bln/21/Rates/pen0101.htm).

The MAPR as of December 1, 2002 for a veteran with aid and 
attendance benefits, with one dependent was $19,167. See 38 
C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B, 
(http://www.vba.va.gov/bln/21/Rates/pen0102.htm).

Factual Background and Analysis

The veteran suffered a stroke in late December 1998 while 
participating a fitness program reportedly as part of the 
Army ROTC at the University of Texas at Arlington.  Improved 
disability pension was granted in an October 1999 rating 
decision.  He began receiving benefits effective June 1999.  
In an October 1999 letter from the RO, the veteran was told 
that his responsibilities included telling VA if his income 
changed, he gained a dependent, his net worth increased 
(including cash, bank accounts, investments, and real estate 
except his home) or he moved.  His son was added as a 
dependent.  

In April 2003, while developing his claim of service 
connection for residuals of stroke, the RO received 
information from the University of Texas ROTC that the 
veteran filed a lawsuit against the manufacturer of the 
nutritional supplement he was taking when he suffered the 
stroke.  

The RO contacted the veteran and requested a copy of the 
final settlement of his lawsuit.  This was received in June 
2003 and showed that the veteran received an initial cash 
settlement of $914,802.96, in April 2001, and his son 
received $50,000 at that time.  The settlement indicated that 
both were scheduled to receive periodic future payments and 
lump sum payments.  Included in those payments were a 
periodic payment to the veteran of $5023.88, per month and 
$1,000.00 per month for his son beginning in May 2001.  

In July 2003, the RO informed the veteran that because of 
these payments, he was in receipt of pension benefits that he 
was not entitled to receive.  His pension was terminated 
effective May 1, 2001, the first scheduled month of the 
payments.  

The veteran appeals, arguing that he does not have unlimited 
access to the settlement funds.  He argues essentially that 
the settlement should not be counted as income because he 
cannot use it at his discretion.  

At his hearing before the undersigned, the veteran and his 
father presented information about the kind of trust his 
money has been set aside in.  He claims that this Special 
Needs Trust is very restrictive and essentially precludes him 
from having access to his money.  Also, he urges that prior 
to January 2005, he only received a monthly maintenance sum 
of $375.00 per week.  The veteran's representative has urged 
that there are discrepancies between the VA official records 
and the veteran's actual income.  In this regard, the Board 
notes simply that the veteran did not submit income 
verification forms as requested in conjunction with the RO's 
development of this claim, with regard to the time period in 
and around May 2001.  

Also at the hearing, the veteran submitted literature and 
financial disbursement records with a waiver of RO 
consideration.  The financial information is an account 
statement of his supplemental needs trust from Bank One for 
the period from April 7, 2003, to April 6, 2004.  This shows 
a variety of financial transactions on behalf of the veteran, 
including mortgage payments, trust liability payments, 
utility and phone company payments.  Recurring annuity 
payments from an insurance company in the amount of $5023.88, 
were shown, as well as weekly cash disbursements of $375.00.  

The veteran is seeking to continue/reinstate his award of 
improved disability pension benefits, which have been denied 
due to excessive annual income.  He contends that his trust 
and settlement income should not be included in the 
computation of his annual income.  Also, the veteran urges 
that he uses some of the $375.00 weekly income for medical 
expenses and this should be excluded from income.  
Nonetheless, the evidence shows that the veteran, 
notwithstanding his contentions, does receive disbursements 
as set forth in the settlement.  The veteran has submitted no 
persuasive evidence that he has not received money as set 
forth in the settlement.  He has submitted no documentation 
that any of the $375.00 should be excluded from income as a 
medical expense.  Thus, the documentary evidence on its face 
compels a conclusion that the veteran's income exceeds the 
allowable income, and that he is not entitled to pension 
benefits as of May 1, 2001.  

As noted above, the MAPR for the period of time in question, 
and the few years thereafter, ranges from $18,405.00 to 
$19,167.00.  Regardless of which figure is used, the veteran 
had income in excess of the MAPR for calendar years beginning 
in 2001 to the present, even when using only the $375.00 
figure.  His countable income for every year since his claim 
was received has therefore exceeded the legislated MAPR.  
Because the law is dispositive in this case, the claim must 
be denied on the basis of lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran is not eligible for improved pension benefits 
based on excess income; his claim for these benefits is 
therefore denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


